Citation Nr: 0328410	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
of the left foot, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
bilateral plantar fasciitis.  Following a personal hearing 
before a hearing officer at the RO in December 1999, the 
hearing officer, by a January 2000 rating decision, increased 
the rating for plantar fasciitis to 10 percent disabling for 
each foot, effective November 1998.  

By rating decision of January 2003, the rating for the 
veteran's plantar fasciitis of the left foot was increased 
from 10 percent to 20 percent, effective November 1998.  The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Therefore, this claim is 
still in appellate status.

In May 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  During the veteran's hearing, he raised the issues of 
entitlement to an increased rating for a stomach disorder, to 
include gastritis and hernia repair, entitlement to service 
connection for depression, and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  These issues are referred to the RO for appropriate 
action.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's bilateral foot disability is more severe than 
reflected by the current evaluations.  The veteran testified 
that that his condition has worsened since his last 
examination and that he experienced pain and numbness in his 
feet, required a cane to get around, and was unable to stand 
or walk for long periods of time.  

The veteran reported that VA told him in 1996 or 1997 that he 
had nerve damage of his feet.  A review of the medical record 
reveals that an EMG was performed in December 1996 that 
indicated that a repeat examination should be performed in 
six months to determine if any worsening neuropathy of the 
feet had occurred.  However, a repeat EMG examination was 
never performed.  Under VCAA, VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
disabilities.  

At a March 2002 examination, it was noted that in addition to 
plantar fasciitis of both feet, the veteran had bilateral pes 
planus.  Service connection has not been granted for 
bilateral pes planus.  Since the veteran is service connected 
for bilateral fasciitis, he should be provided an examination 
for an opinion as to the etiology of his bilateral pes planus 
since VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should schedule the veteran 
for VA examination of his feet.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
All indicated studies, to include an EMG, 
and an x-ray examination, should be 
performed.  The examiner should indicate 
whether the veteran has moderate, 
moderately severe, or severe foot 
disability associated with the plantar 
fasciitis of the left and right foot.  
The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner also should 
perform range of motion studies of the 
feet and indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
rationale should be provided for any 
opinion given.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
bilateral pes planus as a result of his 
active duty service, or if his service-
connected bilateral plantar fasciitis 
either aggravated or caused his bilateral 
pes planus.  A rationale should be 
provided for any opinion given.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



